Title: To George Washington from Colonel Peter Gansevoort, 7 March 1780
From: Gansevoort, Peter
To: Washington, George


          
            sr
            Albany 7th March 1780
          
          It is with great Concern I inform you that Genl Clinton has intimated to me in a Letter that your Excellency is displeased with my long absence give me leave to assure your Excellency that nothing but my indisposition has prevented me from joining the Regiment which I have the Honor to command, since my return from the Seneca Country whence I was sent on Command by General Sullivan, The Certificate which I have the Honor to enclose will manifest the Assertion to which I beg to refer your Excellency, General Clinton also informs me that by the last Return of the Brigade Inspector it appears that four Men of my Regiment are returned as servants with me, This must be a Mistake as I never had more then Two servants from the Regiment, there are two others of my Regiment in this City who ware left here by permission of General Clinton, But as Lieut. Colo. Willett informs me that he has demanded an Enquiry respecting that return, and as I flatter myself that this Matter has been set in its true light, I shall say no more on that subject, I beg leave however to add that I entered the service in the summer of 1775, continued in it since, and have never been charged with absenting myself from the Regiment to which I have belonged and believe Sir that I should not have been absent at this Time if I had been able to have discharged my Duty in the Field, permit me to beg your Excellency Indulgence with leave of absence untill my Health shall be so far re-established as that I may be capable of doing the Duty incident to my office. I am with every Sentiment of Duty & Respect Your Excellencys Very Hum. servant
          
            Peter Gansevoort
          
        